Citation Nr: 1020283	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  03-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to 
August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In October 2009, the Court of Appeals for Veterans Claims 
(Court) remanded the claim based on a Joint Motion for Remand 
(Joint Motion).  


FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD due to 
service.

2. The Veteran is shown to have had combat with the enemy 
while serving on active duty.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has PTSD which is the result of 
active military service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is in equipoise and 
the Veteran's claim for service connection for PTSD is 
granted. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 14-141. 

A diagnosis of PTSD linked to service is a predicate for the 
establishment of service connection for PTSD, as required by 
the law cited above.  It is well-settled that VA must follow 
all relevant laws and regulations.  38 U.S.C.A. § 7104(c). 

The evidence establishing a diagnosis of PTSD is conflicting.  
However, with resolution of doubt in favor of the Veteran, 
the record is in favor of a finding that the Veteran has a 
current PTSD diagnosis.  

The records contain earlier diagnoses of PTSD, as well as 
diagnoses of other psychiatric disabilities rather than PTSD, 
including a depressive disorder.  On VA psychiatric 
evaluation in June 2008, the examiner noted that there was no 
evidence of a psychiatric problem until 28 years after 
service discharge and diagnosed alcohol dependence and a 
depressive disorder.  The examiner did not diagnose PTSD 
because the Veteran did not fulfill the symptom criteria for 
persistent avoidance of the stimulus.  According to the 
examiner, the Veteran was gainfully employed until 2005 and 
trauma exposure in service did not cause impairment in 
social, occupational, or other areas of functioning.

The Veteran has since submitted a March 2010 report from his 
psychiatrist, Judy Fernandez-Gallardo, M.D.  In a lengthy 
detailed report, Dr. Gallardo summarized the Veteran's 
personal and military history, medical and psychiatric 
treatment, and conducted a mental status examination.  A PTSD 
assessment revealed several military stressors related to the 
Veteran's participation in combat and a thorough explanation 
of how the Veteran meets each of the six PTSD criteria.  Dr. 
Gallardo's diagnosis was PTSD, chronic; major depressive 
disorder, recurrent, moderate, chronic; and alcohol abuse, 
secondary to PTSD, in early full remission.  She concludes 
with an impression that the Veteran's PTSD is due to the 
stressors experienced during combat while on active duty.  
Accordingly, with resolution of doubt in favor of the 
Veteran, the Board finds that the Veteran has a diagnosis of 
PTSD.  

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

The evidence on file indicates that the Veteran was "engaged 
in combat" and therefore, his claimed stressors have been 
sufficiently corroborated.  Specifically, attached to an 
August 2007 letter from the Department of the Army was an 
After Action Report that showed that the Veteran's unit was 
in and out of DaNang turning in equipment and there was 
evidence of attacks on the Veteran's unit at DaNang in 
January 1973 when they were hit by a misdirected Loran strike 
and six members of the group were injured.  The Court has 
held that the fact that a Veteran was stationed with a unit 
that sustained attacks strongly suggests that the Veteran 
was, in fact, exposed to these attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  


ORDER

Entitlement to service connection PTSD is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


